Preliminary Remarks
The current declaration of 8/21/2018 should be updated in response to this action since claim 1 no longer removes the recited feature of error and claim 11 has recently been cancelled. 
			Rejections under 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139 A1) in view of Hart (US Pre-Grant Publication 2014/0295877) and Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112). 
	Claim 1:  A wireless station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless transceiver station (STA) in a mobile telecommunications system configured for operating as an initiating station (ISTA) (any transceiver in a transmission mode within the UMTS corresponds to the “ISTA”) in accordance with IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart) arranged to perform a Time-of-Flight (ToF) measurement (Chun et al: para 0062, lines 1-3, the RTT (round trip time) is a measured time of flight for a transmission that is received at the receiving device and acknowledged at the transmitting device), the STA comprising a transceiver (Chun et al: FIG 10, steps S103 and S108 demonstrate transmission and reception at a UE device. The UE is a transceiver) arranged to:
	 transmit a first action frame comprising (Chun et al: FIG 10 at step S103, the RTT measurement request and recorded transmission time of the request are simultaneously transmitted to a receiving side. As shown in Stern Berkowitz et al in FIG 1, a time allocation can include a radio frame, subframe or slot.  It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit action frames to accurately indicate time slots as taught by Stern-Berkowitz et al) a first hard constraint indicating a first time window in which the STA is unavailable for performing the ToF measurement (Stern-Berkowitz et al; The time window can be a subframe (para 0266, line 12). Each subframe has two time slots (FIG 1). The subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap (para 0266, lines 7-12), which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:      

      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

	                                                                                      	
	It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT Stern-Berkowitz et al), wherein the transceiver is arranged to transmit the first hard constraint as a bit map (Stern-Berkowitz et al: para 0266, lines 7-12, a station unit will transmit a bitmap. An eNB is given as an example of a station unit, but this is noted as only being an example. Thus, it could also be transmitted by a UE type station as illustrated in Chun et al. It would have been obvious to one of ordinary skill in the art to modify Chun et al to permit the transmission of a bitmap so as to indicate the availability of time slots for carrying data as taught by Stern-Berkowitz et al: para 0266, lines 7-12)  
	wherein each bit of the bitmap (in a bitmap, the predetermined values are the binary digits “1” or “0”) corresponds to a specified amount of time that the STA is unavailable for performing the TOF measurement (Strictly speaking, the intended usage of the binary digits carries no patentable weight1. Nonetheless, in Stern Berkowitz, the subframe is used to transmit/receive a bitmap (para 0266, line 8). The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure cannot be performed, as shown in the illustration at the top of the page);
	receive a beacon frame broadcasting a second hard constraint (Chun et al para 0002, lines 1-5 a type of station unit (UE) can transmit a broadcast or receive a broadcast. Note that from the perspective of the STA, a “beacon frame” has no physical distinction from a “frame”, as the claim (as defined in the preamble) is not addressed to a method of repeated beacon transmitting) of another STA operating as a responding STA (RSTA) (the RSTA is a STA not part of the invention and thus carries no patentable weight as a structural element) the second hard constraint indicating a second time window in which the RSTA is unavailable for communicating with the STA (receiving a second hard constraint indicating a second time window would only be an obvious duplication of transmitting a first hard constraint indicting a first time window. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	receive a second action frame comprising a time allocation from the RSTA (Stern Berkowitz et al in FIG 1, a time allocation can include another radio frame, subframe or slot), the time allocation specifying a third time window in which the RSTA will transmit a third action frame (Stern-Berkowitz et al: The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a table of binary digits “1” or “0”, would indicate time slots where the procedure can be performed. For example:  
[AltContent: rect]                                                        

      Time Window: Subframe #3
     Time Window: Subframe #4
    Time Slot 5
     Time Slot 6
     Time Slot 7
   Time Slot 8
        100
(Next single 
slot  available for TOF data )
     TOF Data
     ………….

    ………..


the third time window being outside the first and second time windows (Stern Berkowitz et al, FIG 1, each subframe is a distinct time window and none of the subframes overlap) and determined by the RSTA as a time when the STA and one or more other ISTAs are available to perform the ToF measurements as indicated by the bitmap (according to the preamble of 2); and                                                                                                                                                          
	receive the third action frame from another RSTA at a time that is within the third time window (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver. Stern Berkowitz illustrates how the bitmap designates the time slots where the TOF data is provided),
	the third action frame obtaining a transmission opportunity within the third time window, the third action frame triggering performance of the ToF measurement during the transmission opportunity with the ISTA (Stern-Berkowitz et al: The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a table of binary digits “1” or “0”, would indicate time slots where the procedure can be performed. For example:  
[AltContent: rect]                           

      Time Window: Subframe #3
     Time Window: Subframe #4
    Time Slot 5
     Time Slot 6
     Time Slot 7
   Time Slot 8
        100
(Next time slot  available for TOF data )
     TOF Data
     ………….

    ………..


 and triggering the performance of ToF measurements with one or more other ISTAs (the skilled artisan would readily recognize that transmitting multiple time windows over a period of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)); 
	wherein the first, second and third action frames are encoded in accordance with the IEEE 802.11-REVmc/D1.0 (Hart: para 0019, lines 17-21. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart).
	Claim 2:  The STA of claim 1, wherein the transceiver is arranged to receive the action frame (Chun et al: FIG 10, step 108, the RTT measurements are received from a receiving transceiver) within the time allocation (Stern-Berkowitz et al: It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time windows where the RTT procedure can be performed, as taught by Stern-Berkowitz et al) and the ISTA is arranged to determine a round trip time of time of flight (Chun et al: FIG 10, step S110, the RTT (round trip time of flight) is calculated) of one or more signals communicated between the STA and the another STA at a time within the third time window (Stern-Berkowitz: This reference teaches the transmission of time windows in the form of bitmaps (para 0266, lines 6-8), but the skilled artisan would readily recognize that transmitting multiple time windows over a period of time, such as third, fourth, fifth time windows, etc) would have been an obvious duplication (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). Such time windows as a third fourth or fifth time window would be “outside” the first or second time window). 
	Claim 14: The wireless station (STA) of claim 1, wherein the first time window is a periodic window (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is  relative to a time synchronization function (TSF) (The “time synchronization function”, lacking any further details, is the period of time at which frames switch from being sent on the uplink to being returned on the downlink (para 0022, Table 1)) between the ISTA and the RSTA, the RSTA being an access point (AP) (according to the preamble of claim 1, the invention is directed to a physical ISTA apparatus. The invention is not directed to the RSTA, nor the functions performed by the RSTA. Accordingly, this portion of the claim does not further limit the invention). 
Claim 15: The wireless station (STA) of claim 1 wherein the first time window represented by the bit map has a predetermined granularity such that each bit represents a fixed amount of time (A bitmap inherently has a pre-determined granularity. Specifically, it presents a bit level of granularity (“1’s” and “0”s). A Bit is associated with each time slot). 
                                                     ______________
Claims 12-13 and 20 are rejected under 35 USC 103(a) as being unpatentable over Chun et al (US Pre-Grant Publication 2010/0054139 A1) in view of Hart (US Pre-Grant Publication 2014/0295877), Stern-Berkowitz et al (US Pre-Grant Publication 2014/0086112) and Aldana et al (US Pre-Grant Publication 2014/0160959). 
	Claim 12:  The wireless station (STA) of claim 1, wherein the bit map is transmitted within a fine-timing measurement (FTM) request frame, and wherein transmission of the FTM request frame initiates an FTM session with one or more other stations (Aldana et al at para 0052, eighteen lines from the end, refers to the STA receiving RTT measurements. Para 0052, nine lines from the end, refers to a STA receiving a fine timing request frame, as part of Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al at para 0005, lines 4-5 and para 0052, eighteen lines from the end).  
Claim 13: The wireless station (STA) of claim 12, wherein the time allocation received from the RSTA in response to the FTM request frame (Stern-Berkowitz et al: a transceiver unit called a WTRU (para 0008, line 2) can transmit or receive a “preconfigured time window” (FIG 1 and para 0266, line 6)). 
Claim 20:  An apparatus of a station (STA) (Chun et al: para 0002, lines 1-5. UE (user equipment) in a UMTS (universal mobile telecommunications system) refers to a wireless station (STA) in a mobile telecommunications system. However, any transceiver in a UMTS corresponds to an STA) refers to a wireless transceiver in a mobile telecommunications system. This is the wireless station) configured for operation in a wireless local area network (WLAN) (Hart: para 0019, lines 17-21. The IEEE 802.11 standard is a standard used for wireless LAN networks. It would have been obvious to one of ordinary skill in the art to modify Chun et al to perform the time of flight (RTT) measurements on an 802.11mc version D1.0 standard wireless network so as to reduce the signal loss impairment as taught by Hart), the apparatus comprising: processing circuitry and memory (a transceiver will include processing circuitry and memory to store instructions), wherein when operating as a responding station (RSTA) for performing a trigger-based fine-timing measurement (FTM) protocol with a plurality of initiating stations (STAs) (Aldana et al at para 0052, eighteen lines from the end to the end of paragraph, refers to Chun et al at FIG 10 to utilize fine timing request frames to transmit the RTT request (step S103 in FIG 10 of Chun et al shows the RTT request) in order to more accurately locate wireless devices via RTT measurement, as taught by Aldana et al), the processing circuitry is configured to:
decode fine-timing measurement (FTM) request frames from each of the ISTA (Aldana et al at para 0052, eighteen lines from the end to the end of paragraph. The RTT measurement is triggered by an initial request from the ISTA having a code), each FTM request frame including a bitmap (Stern-Berkowitz et al: The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:                  
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

                 	
It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as Stern-Berkowitz et al); representing a periodic unavailability of an associated one of the ISTAs (Stern-Berkowitz et al at FIG 1 illustrates one transmission window which is transmitted as a radio frame which is repeatedly transmitted under a Hybrid Automatic Repeat Request (HARQ) protocol (para 0019). As a result, this frame corresponds to a periodic window. with respect to a time synchronization function of the RSTA (Aldana et al para 0022, “fine timing measurement request frame comprising one or more values defining a minimum time between transmission of consecutive fine timing measurement frames”) wherein each bit of the bit map indicates when the associated ISTA is unavailable for performing ranging measurements (Stern-Berkowitz et al: The time window is the time in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a standard term referring to a table of binary digits “1” or “0”, would indicate time windows where the procedure can be performed. All other time windows are thus times when the procedure cannot be performed. For example:                  
      Time Window: Subframe #1
     Time Window: Subframe #2
    Time Slot 1
     Time Slot 2
  Time Slot 3
  Time Slot 4
           000
(Next 3 slots not available for TOF data )
        ……
         ……

      …….

                 	
assign an availability window to each ISTA for performing ranging measurements based on the bitmaps, each ISTA to remain available for performing the FTM protocol during the assigned availability window(Stern-Berkowitz et al: The time window is a set of times in which to perform a “procedure specific configuration” (para 0266, lines 3-4). The bitmap, which is a 
[AltContent: rect]

      Time Window: Subframe #3
     Time Window: Subframe #4
    Time Slot 5
     Time Slot 6
     Time Slot 7
   Time Slot 8
        100
(Next time slot  available for TOF data )
     TOF Data
     ………….

    ………..

                                         
and encode an action frame for transmission to each of the ISTAs to obtain a transmission opportunity (Aldana et al, para 0052, “FIG 4 shows fields of an example fine timing request message transmitted by a receiving STA”) and trigger performance of ranging measurements and reporting during the availability window assigned to the associated ISTA (Aldana et al, para 0052 , “A value of two for the trigger field may indicate that the receiving STA may send an RTT measurement back to the sending STA”) 
the ranging measurements comprising exchanging sounding frames to capture time stamps for time-of-flight (TOF) (Aldana et al, para 0051, “The receiving STA may then obtain or compute an RTT measurement based, at least in part, on time stamp values (t1, t4) provided in fine timing measurement messages or frames ("M") received from the sending STA. In a particular implementation, while not limiting claimed subject matter in this respect, contents of such a fine timing measurement message or frame may be as shown in the IEEE std. 802.11”) 
decode ranging measurements reserved from each of the ISTAs during the availability window (Aldana et al, FIG 9C, step 936, “RTT measurement computed…”), wherein the time synchronization function of the RSTA is based on beacon frame transmissions by the RSTA (Aldana et al para 0022, “fine timing measurement request frame comprising one or more values defining a minimum time between transmission of consecutive fine timing measurement frames”). 
                                                           Remarks
Applicant at page 5, last paragraph of the response states:
“According to the Examiner, “It would have been obvious to one of ordinary skill in the art to modify Chun et al at FIG 10 step S103 to further transmit a bitmap to accurately indicate time slots where the RTT procedure can be performed, with other time slots being when the RTT procedure cannot be performed, as taught by Stern-Berkowitz et al).
Applicant respectfully disagrees with this application of Chun and Stern to the pending claims because an IEEE 802.11-REVmc/D1.0 is a non-synchronized network in which one STA is unaware when one or more another STAs may be available for performing TOF measurements.”
Claim 1 of applicant’s invention states that the invention is “configured for operating as an initiating station (ISTA) in accordance with IEEE 802.11-REVmc/D1.0”. Applicant argues that this type of network is a non-synchronized network. Given that claim 1 does not recite manner of synchronization structure performing specific synchronization action, claim 1 as it is currently presented does not appear to actually require any manner of synchronization. 
Claim 1 does refer to a “radio beacon” being received, however, the claim does not state how it is used, what it is used for, or whether or not this is some sort of synchronization structure. In summary, claim 1 does not appear to require any manner of synchronization or structure for such action, which applicant incorrectly suggests would be required in the prior art. 
Applicant at page 6, second paragraph of the response states:
If Stern’s teaching were to be applied to Applicant’s claim 1 as suggested by the Examiner, all STAs would have the same unavailability/availability (since the same bitmap applies to all UEs). Therefore there would be no reason for the RSTA in Applicant’s claim 1 to specifying a time (i.e., the third time window) in which the RSTA will transmit a third action frame that indicates a time when the STA and one or more other ISTAs are available to perform the ToF measurements, since the RSTA wound not need to determine when the ISTAs are available to perform ToF measurements.” 
	Claim 1 states that there is only one single bit map in use:
	“wherein each bit of the bitmap corresponds to a specified amount of time that the STA is unavailable for performing the TOF measurement….
	the third time window being outside the first and second time windows and determined by the RSTA as a time when the STA and one or more other ISTAs are available to perform the ToF measurements as indicated by the bitmap
	Thus, the very same deficiency which applicant alleges as present in the prior art (i.e. that one single bitmap applies the same constraints to all the ISTAs in the network) would also be present in the invention defined by the language of claim 1. 
	In claim 1, one single bitmap applies all the same timings to all of the ISTAs. Since the combination of Chun and Stern-Berkowitz defines at least one bitmap for defining the timing in a network of STAs, this combination of prior art corresponds to claim 1. 
		 
                                                            Final Rejection 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                      Prior or Concurrent Proceedings
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the parent US Patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                                 Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                                    Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number is (571) 272-4084. The examiner can normally be reached on 9:30-6:00 Monday -Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAMUEL G RIMELL/            Primary Examiner, Art Unit 3992      

Conferees:

/JDC/             Primary Examiner, Art Unit 3992                                                                                                                                                                                           

/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
        2 "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co., supra.